Citation Nr: 9931501	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  93-12 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a disability of a 
lower extremity.

2.  Entitlement to an increased rating for residuals of a 
right oophorectomy, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to March 
1983.  This appeal initially arose from a February 1992 
rating decision of the Department of Veterans Affairs (VA), 
Seattle, Washington, regional office (RO).  

In February 1995, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.  At that time, 
the issues before the Board were entitlement to an increased 
rating for residuals of a right oophorectomy, evaluated as 10 
percent disabling, and whether new and material evidence had 
been submitted to reopen a claim for service connection for a 
right ankle fracture.  The Board's remand directed the RO to 
consider whether any of the veteran's other gynecological 
pathology was due to her service connected right 
oophorectomy.  The RO indicated in supplemental statements of 
the case in June 1997 and May 1999 that secondary service 
connection was not appropriate.  The veteran did not file a 
notice of disagreement with respect to a secondary service 
connection claim, and such issue is not properly before the 
Board.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the claim for an increased rating 
for residuals of right oophorectomy.  

2.  The veteran's service connected right oophorectomy has 
resulted in no disability beyond the removal of the ovary 
itself.  

CONCLUSION OF LAW

A rating in excess of 10 percent for residuals of right 
oophorectomy is not warranted.  38 U.S.C.A. §§ 1155, 
5107(b)(West 1991); 38 C.F.R. Part 4, Code 7619 (1994 & 
1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased rating for residuals of 
right oophorectomy is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, she has presented 
a claim which is plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).  

Service medical records indicate that the veteran underwent a 
removal of her right ovary in 1980.  Service connection for 
residuals of right oophorectomy was granted and a 10 percent 
rating was assigned, effective from March 1983.  The veteran 
contends that she is entitled to a higher evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  The veteran's residuals of right 
oophorectomy are rated under Diagnostic Code 7619.

New rating criteria for gynecological disabilities were 
promulgated and have been in effect since May 22, 1995.  
Pursuant to the holding of the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereinafter, "the 
Court") in Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded (as is the case here since 
the veteran filed her claim for increase in September 1991), 
the version most favorable to the veteran will apply.

As there is no current rating of 10 percent under DC 7619, 
removal of ovary, the 10 percent rating assigned under the 
old rating criteria would remain in effect in the absence of 
actual improvement in the disability.  See 38 C.F.R. § 3.951 
(1999).

The veteran underwent a VA gynecological examination in 
November 1995.  She reported recurrent urinary tract 
infections, extreme dysmenorrhea, and infertility.  Pelvic 
examination showed external parous, BUS negative, perineum 
adequate.  The cervix pointed normally, and was grossly 
normal to speculum examination.  Corpus was normal size and 
slightly irregular.  Adnexa were negative, and there were no 
cysts present.  The examiner, in a supplemental report dated 
in July 1996, stated that the veteran had no additional 
disability as the result of her right oophorectomy outside of 
the obvious loss of ovary.  The examiner stated that the 
veteran's claimed endometriosis and chronic urinary tract 
infections were not caused by or related to her service 
connected oophorectomy.  Subsequent VA gynecological reports 
have confirmed these findings.

The Board notes that the current 10 percent rating is 
assigned under the old rating criteria for removal of one 
ovary with or without partial removal of the other.  A 30 
percent rating was provided for removal of both ovaries.  
38 C.F.R. Part 4, Code 7619 (1994).  The revised rating 
criteria provide for a 0 percent rating for removal of one 
ovary with or without partial removal of the other, and a 30 
percent rating for complete removal of both ovaries.  
38 C.F.R. Part 4, Code 7619 (1999).  In this case, there is 
no basis for the assignment of a higher rating under either 
the old or new criteria under DC 7619, since only one ovary 
has been removed.  

Based upon the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for an evaluation in excess of 10 percent for residuals of 
right oophorectomy.  The facts in this case do not raise a 
reasonable doubt which could be resolved in the veteran's 
favor.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(1999).

The schedular evaluation is adequate to compensate the 
veteran's service connected residuals of right oophorectomy.  
This is not an exceptional case where the schedular 
evaluations are shown to be inadequate.  It does not present 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards; the 
veteran's service connected disability requires no treatment, 
and, as noted above, it causes no disability beyond the loss 
of the ovary itself.  38 C.F.R. § 3.321(b)(1) (1999).


ORDER

A rating in excess of 10 percent for residuals of right 
oophorectomy is denied.


REMAND

The Board, for reasons that will be explained below, has re-
characterized the other issue on appeal as entitlement to 
service connection for a disability of a lower extremity.  In 
this regard, the Board notes that VAOPGCPREC 50-91 (O.G.C. 
Prec. 50-91, March 29, 1991) held that 38 U.S.C. § 359 (since 
redesignated as 38 U.S.C. § 1159) did not prohibit the 
redesignation of an existing service connected rating to 
accurately reflect the actual anatomical location of the 
injury or disease resulting in the veteran's disability, 
provided the redesignation does not result in the severance 
of service connection for the disability in question.  

Immediately upon her discharge from service, the veteran 
filed a claim for entitlement to service connection for 
residuals of a right ankle fracture.  By rating decision of 
April 1984, the RO granted service connection for residuals 
of a left ankle fracture.  A noncompensable evaluation was 
assigned.  (Even though the veteran did not include the left 
ankle in her application for compensation, the RO assumed the 
issue of entitlement to service connection for residuals of a 
left ankle fracture based upon a service medical record 
notation of bone contusion of the left foot in March 1982 
after the veteran dropped a heavy object on that foot.)  

In the previous remand, the Board noted that the report of 
the VA examination conducted pursuant to the veteran's 
original claim did not contain any information regarding the 
veteran's right ankle.  The right ankle was not examined or 
X-rayed at that time, although she did apparently "twist" 
her right ankle in service in October 1979.  The Board 
remanded the case for a VA orthopedic examination of the 
veteran's right ankle, to include an opinion stating whether 
the veteran had sustained any fracture of her right ankle 
and, if so, specifying whether the fracture was recent or 
remote.  Thus, the Board informally determined at that time 
that the veteran's claim for service connection for a right 
ankle fracture was well-grounded, and had not been properly 
adjudicated.

Pursuant to the remand, the veteran was examined in July 
1995.  She reported that she dropped an object on her right 
foot during service and continued to have pain and weakness 
in the right ankle.  The examiner described minimal 
functional impairment of the right ankle, and X-rays showed 
minor degenerative changes at the insertion of the tendo 
achilles, and minor osteophyte formation of the tip of the 
medial malleolus, with no other abnormality of the ankle 
joint seen.  

In July 1996, a VA physician reviewed the claims folder and 
provided an opinion regarding the veteran's right and/or left 
ankles.  The examiner noted that the veteran in fact dropped 
a heavy object on her left foot during service in 1982, and 
that she had apparently incorrectly recalled the injury as 
being to her right foot on all subsequent claims and 
histories.  The examiner noted that this was the only 
significant foot injury the veteran incurred during service, 
and concluded that the original award of service connection 
for residuals of fracture, metatarsals of left foot, in fact 
referred to the proper extremity, although there was no 
evidence that a fracture actually occurred.  

On VA examination in May 1998, the veteran again referred to 
a history of a metatarsal fracture of the right foot.  The 
examiner noted tenderness around the third metatarsal area, 
as well as minimal swelling.  The diagnosis was fracture 
right foot metatarsal with chronic pain, although the X-ray 
did not demonstrate a fracture.  

An October 1998 rating decision increased the evaluation of 
the service connected disability to 10 percent disabling, 
apparently based on the May 1998 examination findings.  
However, the characterization of the disability was changed, 
without any explanation, from fracture, metatarsals, left 
foot, to fracture, right foot.  The Board notes that the RO 
has no authority to arbitrarily substitute right for left in 
the description of the veteran's service connected 
disability, as this effectively severs service connection for 
the left foot disability without due process.  

Based upon the record as it now stands, the Board is unable 
to properly evaluate the veteran's claim.  It appears that 
the veteran had two injuries during service, one to each of 
the lower extremities.  The incident she recalls as involving 
her right foot actually appears to have involved the left 
foot, but there is no indication that a fracture of either 
lower extremity occurred in service.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

The RO must contact the veteran, point 
out the discrepancies in the record noted 
above, and ask her to clarify exactly 
what benefit she is seeking.  In effect, 
the RO must determine whether the veteran 
has a disability of each lower extremity 
and whether each is service connected.  
Then, the RO must issue a supplemental 
statement of the case which spells out 
its action.  If the veteran is seeking 
service connection for a right foot/ankle 
disability in addition to the previously 
service connected left foot disability, 
the recharacterization of the service 
connected disability was improper; and 
any severance of service connection must 
be accomplished in accordance with due 
process considerations.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The purpose of this remand is to 
assist the veteran in the development of her claim.  The 
veteran need take no action unless she is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	George R. Senyk
	Member, Board of Veterans' Appeals






